COURT OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
NO.
2-05-437-CR
                                                

 
ALLAN RAY BROOKS                                                           APPELLANT
 
                                                   V.
THE STATE OF TEXAS                                                                STATE
                                               ----------
            FROM THE 213TH
DISTRICT COURT OF TARRANT COUNTY
                                               ----------
                  MEMORANDUM OPINION[1]
AND JUDGMENT
                                               ----------
On February 17, 2006, we abated this appeal and remanded the case to
the trial court to determine whether appellant Allan Ray Brooks desires to
prosecute his appeal and, if so, to determine whether appellant is indigent and
to appoint counsel if necessary.  The
supplemental reporter=s record
from the abatement hearing was filed in this court on February 28, 2006.
At the abatement hearing, Brooks told the trial court that he did not
wish to prosecute his appeal.  
Accordingly, we dismiss this appeal. 
 
PER CURIAM
 




PANEL D:   CAYCE, C.J.;
LIVINGSTON, and DAUPHINOT, JJ..
DO NOT PUBLISH
Tex.
R. App. P. 47.2(b)
 
DELIVERED: March 9, 2006




[1]See Tex. R. App. P. 47.4.